FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

     This First Amendment to Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into as of July 30, 2008, by and between COMERICA
BANK (“Bank”) and LYRIS, INC., LYRIS TECHNOLOGIES INC., and COMMODORE RESOURCES
(NEVADA), INC. (each a “Borrower” and collectively, “Borrowers”).

RECITALS

     Borrowers and Bank are parties to that certain Amended and Restated Loan
and Security Agreement dated as of March 6, 2008, as amended from time to time
(the “Agreement”). The parties desire to amend the Agreement in accordance with
the terms of this Amendment.

     NOW, THEREFORE, the parties agree as follows:

     1. Section 6.7(b) of the Agreement is hereby amended and restated in its
entirety to read as follows:

          “(b) EBITDA. Measured on a rolling three-month basis, EBITDA as
follows (i) measured quarterly, not less than Eight Hundred Thousand Dollars
($800,000) for the quarterly measuring period ending March 31, 2008, (ii)
measured quarterly, not less than Negative Four Hundred Thousand Ten Dollars
(-$410,000) for the quarterly measuring period ending June 30, 2008, (iii)
measured quarterly, not less than Two Hundred Fifty Thousand Dollars ($250,000)
for the quarterly measuring period ending September 30, 2008, (iv) measured
monthly, One Million Five Hundred Thousand Dollars ($1,500,000) for the monthly
measuring periods ending December 30, 2008 through February 28, 2009, and (v)
measured monthly, Two Million Dollars ($2,000,000) for each monthly measuring
period thereafter.”

     2. Exhibit C to the Agreement is hereby replaced with Exhibit C attached
hereto.

     3. Bank hereby waives Borrowers’ violation of Section 6.7(b)(ii) of the
Agreement as in effect prior to the date hereof.

     4. No course of dealing on the part of Bank or its officers, nor any
failure or delay in the exercise of any right by Bank, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not preclude
any later exercise of any such right. Bank’s failure at any time to require
strict performance by a Borrower of any provision shall not affect any right of
Bank thereafter to demand strict compliance and performance. Any suspension or
waiver of a right must be in writing signed by an officer of Bank.

     5. Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.

     6. Each Borrower represents and warrants that the Representations and
Warranties contained in the Agreement are true and correct as of the date of
this Amendment, and that except as waived hereby, no Event of Default has
occurred and is continuing.

     7. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

          (a) this Amendment, duly executed by each Borrower;

          (b) an amendment fee in the amount of Seven Thousand Five Hundred
Dollars ($7,500), which may be debited from any of Borrowers’ accounts;

          (c) all reasonable Bank Expenses incurred through the date of this
Amendment, which may be debited from any of Borrowers’ accounts; and

          (d) such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.

     8. This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument.

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
first date above written.

LYRIS, INC.    By: /s/ Luis Rivera    Title:  Chief Executive Officer      
LYRIS TECHNOLOGIES INC.    By: /s/ Luis Rivera    Title:  Chief Executive
Officer        COMMODORE RESOURCES (NEVADA), INC.    By: Richard A. McDonald   
Title:  President        COMERICA BANK    By: Philip Koblis    Title:  First
Vice President 


 

 

[Signature Page to First Amendment to Amended and Restated Loan & Security
Agreement]

--------------------------------------------------------------------------------

EXHIBIT C

COMPLIANCE CERTIFICATE

TO:  COMERICA BANK  FROM:  LYRIS INC., for itself and on behalf of all
Borrowers 


     The undersigned authorized officer of LYRIS, INC., for itself and on behalf
of all Borrowers, hereby certifies that in accordance with the terms and
conditions of the Loan and Security Agreement between Borrowers and Bank (the
"Agreement"), (i) Each Borrower is in complete compliance for the period ending
_______________ with all required covenants except as noted below and (ii) all
representations and warranties of each Borrower stated in the Agreement are true
and correct as of the date hereof. Attached herewith are the required documents
supporting the above certification. The Officer further certifies that these are
prepared in accordance with Generally Accepted Accounting Principles (GAAP) and
are consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.

Please indicate compliance status by circling Yes/No under "Complies" column.

Reporting Covenant  Required  Complies      Monthly financial statements 
Monthly within 30 days  Yes  No  10K  Within 90 days of fiscal year end  Yes 
No  10Q  Within 45 days of quarter end  Yes  No  A/R & A/P Agings  Monthly
within 30 days  Yes  No  Compliance Cert.  Monthly within 30 days  Yes  No  A/R
Audit  Annual  Yes  No  IP Report  Quarterly within 45 days  Yes  No  Total
amount of Borrowers' cash and investments  Amount:  $________  Yes  No  Total
amount of Borrowers' cash and investments maintained with  Amount:  $________ 
Yes  No  Bank       


Financial Covenant  Required  Actual  Complies                         Maximum
Senior Debt to EBITDA*                               Through 6/30/08  2.50:1.00 
___ : 1.00  Yes  No                       7/1/08 – 11/30/08  3.25:1.00         
                   12/1/08 and thereafter  2.00:1.00                           
 Minimum EBITDA                               Quarter ending 3/31/08  $800,000 
$___________  Yes  No                       Quarter ending 6/30/08  -$410,000   
                         Quarter ending 9/30/08  $250,000                       
     12/30/08 through 2/28/09  $1,500,000                             3/1/09 and
thereafter  $2,000,000                             Minimum Fixed Charge
Coverage**                               Through 8/31/08, 12/1/08 and
thereafter  1.25 : 1.00  ___ : 1.00  Yes  No                       9/1/08 –
11/3/08  1.15:1.00                             Minimum Liquidity               
               Through 3/31/08  $500,000  $___________  Yes  No                 
     4/1/08 through 6/30/08  $250,000                             Buckman
Subordinated Debt converted to equity  3/31/08  _______________  Yes  No 


* EBITDA shall be calculated (i) on a trailing twelve (12) month basis and shall
exclude one (1) time impairment charges at all times until November 30, 2008 and
(ii) on an annualized rolling three (3) month basis thereafter.

**EBITDA shall be calculated (i) on a trailing twelve (12) month basis and shall
exclude one (1) time impairment charges at all times until November 30, 2008 and
(ii) on an annualized rolling three (3) month basis thereafter. At all times
prior to November 30, 2008, the current portion of all Indebtedness to Bank
shall be excluded from the denominator of the Fixed Charge Coverage covenant.

Comments Regarding Exceptions: See Attached.  

Sincerely,   

     

SIGNATURE

 

TITLE

 

DATE

  BANK USE ONLY

                Received by:      

AUTHORIZED SIGNER

 

  Date:

       

  Verified:

      AUTHORIZED SIGNER  

  Date:

    Compliance 

Status

Yes

No

 


--------------------------------------------------------------------------------